Name: COMMISSION REGULATION (EC) No 3602/93 of 21 December 1993 amending Regulation (EEC) No 3900/92 laying down the special rules of application for the Community import arrangements for certain species of preserved tuna, bonito and sardines and fixing the quantities of those products which may be imported
 Type: Regulation
 Subject Matter: foodstuff;  trade;  tariff policy
 Date Published: nan

 30 . 12. 93 Official Journal of the European Communities No L 330/25 COMMISSION REGULATION (EC) No 3602/93 of 21 December 1993 amending Regulation (EEC) No 3900/92 laying down the special rules of application for the Community import arrangements for certain species of preserved tuna, bonito and sardines and fixing the quantities of those products which may be imported HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3900/92 is hereby amended as follows : 1 ) In the title, the expression 'during 1993' is deleted. 2) The following is added to Article 1 (3) : '3 . For 1994, the import document referred to in paragraph 1 shall be issued for the following quanti ­ ties : (in tonnes) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EEC) No 1891 /93 (2), and in particular Article 21 (5) thereof, Whereas Article 21 of Regulation (EEC) No 3759/92 esta ­ blishes, for a period of four years from its entry into force, limits on the annual increase in the total quantity of the products listed in Annex IV, part C that may be imported into the Community ; Whereas Commission Regulation (EEC) No 3900/92 (3), as last amended by Regulation (EEC) No 2978/93 (4), fixed the quantity of certain species of preserved tuna, bonito and sardines which may be imported into the Commu ­ nity in 1993 ; Whereas the quantities of these products which may be imported, for the year 1994, should be fixed ; whereas Regulation (EEC) No 3900/92 should therefore be amended ; Whereas the Management Committee for Fishery Products could not express an opinion as regards the measures provided for in this Regulation within the time required by its President, Product CN code Quantity Preserved sardines of the ex 1604 13 11 2 385 species Sardina pilchardus ex 1604 13 19 Walbaum ex 1 604 20 50 Preserved tuna of the genus ex 1604 14 11 113 990 ' Thunnus, skipjack and ex 1604 14 19 bonito (Euthynnus pelamis) ex 1604 19 30 and other species of the ex 1604 20 70 genus Euthynnus Article 2 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 388, 31 . 12. 1992, p. 1 . 0 OJ No L 172, 15. 7. 1993, p. 1 . (3) OJ No L 392, 31 . 12. 1992, p. 26. 0 OJ No L 268, 29. 10 . 1993, p. 24.